Name: Commission Regulation (EEC) No 215/88 of 26 January 1988 introducing a countervailing charge on artichokes originating in Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 88 Official Journal of the European Communities No L 21 / 17 COMMISSION REGULATION (EEC) No 215/88 of 26 January 1988 introducing a countervailing charge on artichokes originating in Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , (EEC) No 3811 /85 (^ the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas, for artichokes originating in Egypt the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days.; whereas a countervailing charge should therefore be introduced for these artichokes ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85 (6), as last amended by Regulation (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3910/87 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 3006/87 of 7 October 1987 fixing for the 1987/88 marketing year the reference prices for artichokes (3) fixed the reference price for products of class I for the period 1 January to 30 April 1988 at 78,03 ECU per 100 kilograms net ; HAS ADOPTED THIS REGULATION : Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Article 1 A countervailing charge of 4,80 ECU per 100 kilograms net is applied to artichokes (subheading ex 0709 10 00 of the combined nomenclature) originating in Egypt. Article 2 This Regulation shall enter into force on 28 January 1988 . Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 2118/74 (4), as last amended by Regulation (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 370 , 30 . 12 . 1987, p . 33 . 0 OJ No L 368 , 31 . 12. 1985, p . 1 . (6) OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 153, 13 . 6 . 1987, p . 1 . (3) OJ No L 285, 8 . 10 . 1987, p. 16 . (4) OJ No L 220, 10 . 8 . 1974, p. 20 . No L 21 /18 Official Journal of the European Communities 27. 1 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1988 . For the Commission Frans ANDRIESSEN Vice-President